NOT FOR PUBLICATION                        FILED
                      UNITED STATES COURT OF APPEALS                    MAY 12 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

GONZALO VASQUEZ-GONZALEZ,                     Nos.    15-73653, 16-71088

               Petitioner,                    Agency No. A092-043-543

    v.
                                              MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

               Respondent.

                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                               Submitted May 5, 2021**
                                 Seattle, Washington

Before: BOGGS,*** TASHIMA, and MURGUIA, Circuit Judges.

         Gonzalo Vasquez-Gonzalez petitions for review of two orders of the Board of

Immigration Appeals (BIA): one dismissing his appeal of an order of the Immigra-

tion Judge (IJ) denying his motion to reopen his removal proceedings and another



*
  This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
   The panel unanimously concludes that this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
***
    The Honorable Danny J. Boggs, Senior Circuit Judge of the U.S. Court of Ap-
peals for the Sixth Circuit, sitting by designation.
denying a second motion to reopen in light of a purported fundamental change in

law. Although we have jurisdiction to review these orders, Mata v. Lynch, 576 U.S.

143 (2015), we deny both petitions because the relief sought is barred by statute.

1.    This case’s factual background is recounted in some detail in our opinion fol-

lowing Mr. Vasquez-Gonzalez’s criminal appeal, United States v. Vasquez-Gonza-

lez, 901 F.3d 1060, 1064–65 (9th Cir. 2018). This summary suffices for our present

purposes: He came to the United States at a young age and became a lawful perma-

nent resident in 1989. He was convicted of a violent felony in California in 1995 and

was removed to Mexico in 1999. Less than two weeks after his removal, he reentered

the United States illegally. After going undetected for more than a decade, he was

arrested by Immigration and Customs Enforcement in 2014. His order of removal

was reinstated under 8 U.S.C. § 1231(a)(5), and he was charged criminally with il-

legal reentry under 8 U.S.C. § 1326. The record does not reflect that he ever sought

review of his removal order’s reinstatement.

      In 2015, Mr. Vasquez-Gonzalez moved to reopen his removal proceedings,

arguing that his due-process rights were violated because his former immigration

lawyer had not pursued—and the IJ had not informed him of the possibility of—

relief under former Section 212(c) of the Immigration and Nationality Act (INA),

codified at 8 U.S.C. § 1182(c) (repealed by the Illegal Immigration Reform and Im-

migrant Responsibility Act of 1996, Pub. L. No. 104-208, div. C, tit. III, § 304(b),


                                         2
110 Stat. 3009, 3009-597). After the IJ denied his motion to reopen and the BIA

dismissed his appeal, he filed a second motion to reopen directly with the BIA, ar-

guing that the crime underlying his 1995 conviction no longer qualified as “violent”

under 18 U.S.C. § 16 after our decision in Dimaya v. Lynch, 803 F.3d 1110 (9th Cir.

2015). The BIA denied that motion. He timely petitioned us for review of each BIA

order.

2.       Mr. Vasquez-Gonzalez simply cannot get the form of relief he asks for. Upon

the Attorney General’s finding that “an alien has reentered the United States illegally

after having been removed,” the alien’s previous order of removal is “reinstated from

its original date and is not subject to being reopened or reviewed.” 8 U.S.C.

§ 1231(a)(5). That language “unambiguously bar[s] reopening a reinstated prior re-

moval order.” Cuenca v. Barr, 956 F.3d 1079, 1084 (9th Cir. 2020). Mr. Vasquez-

Gonzalez’s prior removal order was reinstated because he illegally reentered after

having been removed. Thus, it cannot be reopened.

         Mr. Vasquez-Gonzalez misreads Cuenca as containing an exception for cir-

cumstances in which there was a “gross miscarriage of justice” in imposing the orig-

inal removal order. But that is not what we said. Rather, we posited that, on review

of a removal order’s reinstatement, a petitioner may collaterally attack the underly-

ing removal order “if the petitioner can show that he has suffered a ‘gross miscar-

riage of justice’ in the initial deportation proceeding.” Id. at 1087 (quoting Garcia


                                          3
de Rincon v. Dep’t of Homeland Sec., 539 F.3d 1133, 1138 (9th Cir. 2008)). Mr.

Vasquez-Gonzalez does not now petition for review of his removal order’s reinstate-

ment—as far as it appears in the record, he never challenged it. He missed his op-

portunity for that route of relief. And, because he reentered the United States ille-

gally, he may not seek relief through a motion to reopen.

3.    We requested supplemental briefing in this case following Mr. Vasquez-Gon-

zalez’s criminal appeal. In its brief, the government does not appear to press a res

judicata argument. Even so, it is worth noting that, in that appeal, Mr. Vasquez-

Gonzalez raised the same claims underlying his present motions to reopen—and lost.

Vasquez-Gonzalez, 901 F.3d at 1065–68 (holding that, when he violated Cal. Pen.

Code § 245(a)(1), it was categorically a crime of violence as defined by 18 U.S.C.

§ 16(a)); id. at 1068–71 (holding that he did not show prejudice because he would

not plausibly have received discretionary relief under former INA § 212(c)). Thus,

even were his removal proceedings eligible for reopening, to reopen them would be

futile. Res judicata precludes him from raising his claims again.

      PETITIONS DENIED.




                                         4